Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-23-2004

In Re: Integrated
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2411




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re: Integrated " (2004). 2004 Decisions. Paper 122.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/122


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   Case No: 04-2411

                  IN RE: INTEGRATED TELECOM EXPRESS, INC.
                a/k/a INTEGRATED TECHNOLOGY EXPRESS, INC.
           a/k/a DELAWARE INTEGRATED TELECOM EXPRESS, INC.,

                                                   Debtor


                                 NM SBPCSLDHB, L.P.,


                                               Appellant

                                              v.


                   INTEGRATED TELECOM EXPRESS, INC.;
          and THE OFFICIAL COMMITTEE OF EQUITY HOLDERS, et al.

                                  __________________

                          SUR PETITION FOR REHEARING


             Present: SCIRICA, Chief Judge, SLOVITER, NYGAARD,
              ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO,
           FUENTES, SMITH, CHERTOFF, FISHER, VAN ANTWERPEN,
                    BECKER and GREENBERG, Circuit Judges*

      The petitions for rehearing filed by appellees in the above-entitled case having



      *
        The votes of the Honorable Edward R. Becker and the Honorable M orton I.
Greenberg, Senior United States Circuit Judges for the Third Circuit, are limited to panel
rehearing.
been submitted to the judges who participated in the decision of this Court and to all the

other available circuit judges of the circuit in regular active service, and no judge who

concurred in the decision having asked for rehearing, and a majority of the circuit judges

of the circuit in regular service not having voted for rehearing, the petitions for rehearing

by the panel and the Court en banc, are denied. Judge Rendell and Judge Ambro would

grant the petitions for rehearing.

                                           BY THE COURT,


                                           /s/ D. Brooks Smith
                                           Circuit Judge
Dated: November 23, 2004
CMD/cc: Craig Goldblatt, Esq.
         Christopher J. Meade, Esq.
         Seth P. Waxman, Esq.
         Robert K. Rasmussen, Esq.
         David W. Carickhoff Jr., Esq.
         Kevin Gross, Esq.
         Laura D. Jones, Esq.
         Tobias S. Keller, Esq.
         Ali M. Mojdehi, Esq.




AMBRO, Circuit Judge, Dissenting to the Denial of Rehearing En Banc, joined by

Judge Rendell:

              We voted for rehearing en banc not because we believe that the panel has

necessarily reached the wrong result. The core effect, as we perceive it, of the panel’s

holding – that equity holders of a debtor may not file a chapter 11 bankruptcy petition

solely “to reap [for themselves] a substantial gain through bankruptcy... at the expense of
the [debtor’s] sole creditor,” Op. n.4 – may pass muster with the unique facts this case

presents. Our problem is this: counsel in other cases may argue the panel’s opinion to go

further in requiring good faith than anyone on the panel intended. We thus voted for

rehearing en banc to allow the full Court to dispel this argument, for we believe the

panel’s opinion is limited to its snow in August facts.